Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive. 
In regards to claim 1, Applicant argues at least one limitation of the claim is not disclosed by the references, Sumioka (US 20180267548) and Ohmura (US 20180370526). In particular, Applicant argues the limitations “determining a nudge space to maneuver around an obstacle to avoid the obstacle based on the lane configuration, the current speed, and a vehicle width of the ADV”, “determining an initial nudge space based on a lane width obtained from the lane configuration and the vehicle width of the ADV”, or “determining the initial nudge space by calculating a difference of the lane width and the vehicle width of the ADV; and determining the nudge space by increasing or decreasing the initial nudge space based on a type of a lane boundary of the lane, a curvature of the lane, and the current speed of the ADV” are not taught. Applicant continues by arguing that Sumioka teaches determining an NG zone as an area around a vehicle, which is not a nudge space to maneuver around an obstacle to avoid an obstacle based on the above features and that Ohmura fails to cure this deficiency. Further, that Ohmura’s safe distance is not equivalent to the nudge space. Applicant continues, even by the combination of these references, the claims are not rendered obvious. 
However, these new amendments have necessitated the incorporation of a new reference, Kim (US 20190276013), which teaches determining the difference between the lane width and the vehicle width, associating a score, and determining vehicle actions based on being above a threshold score. As such, arguments against the limitation requiring the difference between lane width and vehicle width are moot. 
Further, Sumioka teaches determining an NG zone as around a vehicle but this was not asserted as equivalent to the nudge space, rather the remaining portion of the environment is applied as the nudge space, which is defined in part on lane curvature and vehicle speed. Ohmura teaches a safe distance to a lane boundary defined by the type of barrier, which further adjusts safe driving areas. By the combination of Sumioka, Kim, and Ohmura, each and every limitations of independent claim 1 is met. As such, these arguments are unpersuasive and a rejection addressing each and every limitation has been given below. 
Applicant argues independent claims 10 and 17 are patentable for similar reasons. 
This argument is unpersuasive for the same reasons as given above and both claims have been fully rejected by the combination of Sumioka, Kim, and Ohmura. 
Applicant argues the dependent claims are allowable by virtue of their dependency and the additional features recited within them. 
This argument is unpersuasive for the same reasons as given above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sumioka (US 20180267548) in view of Kim (US 20190276013) and Ohmura (US 20180370526).
In regards to claim 1, Sumioka teaches a computer-implemented method for operating an autonomous driving vehicle (ADV), the method comprising: (Fig 23.)
determining lane configuration of a lane on which the ADV is driving and a current speed of the ADV; ([0125] in step S100 the environment around the host vehicle is recognized. [0066] host vehicle position recognition unit 122 recognizes host vehicle position relative to the lanes. [0059] lane information may be included in map data. [0060] vehicle speed sensor 70 determines speed of host vehicle. These units operate at least during step S100.)
determining a nudge space to maneuver around an obstacle to avoid the obstacle based on the lane configuration and the current speed, comprising (The nudge space is defined by the applicant as a definition different than what would be conventionally understood in the art, as a space by which a vehicle can navigate around an obstacle without touching the obstacle. [0106]-[0109] a node grid representing the environment and locations on the node grid in which the ego vehicle and the other vehicle will likely collide are set based upon the speed of the ego vehicle, the speed of the other vehicle, a predetermined time constant, and a margin distance in the length direction and the speeds of both vehicles and the width of the other vehicle for the width direction. This is also adjusted based on if the vehicles share a lane or a different lane configuration. The remaining portion of the environment, in which the vehicles are considered not likely to collide is equivalent to the nudge space. Fig 3, this occurs in steps S102-S108.) 
	determining the nudge space by increasing or decreasing the initial nudge space based on a curvature of the lane, and the current speed of the ADV; ([0078] processing is adjusted based upon a determination that the lane is curved and as processing is adjusted, the safe and unsafe spaces must also be adjusted. How processing is adjusted is recited with a high level of generality but the cases in which the safe space is reduced is necessarily included in these teachings. Visibility of both the driver and sensor units [0050] is reduced when traveling around a curve, and as such, the edge postulation unit 123A can postulate a lesser number of nodes [0077], thereby reducing the safe space of the environment. This decreases the nudge space based on a curvature of the lane. [0107], [0112] under certain circumstances, the size of the NG Zone may be determined based upon the speed of the ego vehicle and the other vehicle, increasing with speed. This decreases the remaining space on the nodes, thereby decreasing the nudge space.)
performing path planning to generate a path to nudge the obstacle; ([0128] in steps S114 and S116 route searches are performed, a lowest cost route is selected in S118, and a course is planned based on the lowest cost route in S122.) and 
controlling the ADV to drive autonomously according to the generated path to nudge the obstacle. ([0128] in S122 a course is planned based on a selected route and then executed.)
Sumioka does not teach: 
determining a nudge space to maneuver around an obstacle to avoid the obstacle based on a vehicle width of the ADV, comprising
determining an initial nudge space based on a lane width obtained from the lane configuration and the vehicle width of the ADV, comprising determining the initial nudge space by calculating a difference of the lane width and the vehicle width of the ADV; and
determining the nudge space by increasing or decreasing the initial nudge space based on a type of a lane boundary;
performing path planning to generate a path to nudge the obstacle, in response to determining that the nudge space is greater than a predetermined threshold nudge space;
However, Kim teaches subtracting the vehicle width of the host vehicle from a lane width of a candidate area and associating this determination with a score ([0104]). This is used to determine an avoidance area from the selection of candidate areas, which are selected from potential drivable areas. Each candidate area is scored and when the largest score above a threshold, an avoidance course is planned ([0099], [0106]). 
Further, Ohmura teaches a lane boundary with a guardrail may be given a similar safe distance requirement as other obstacles ([0066]) as well as speed control, whereas for a lane boundary without a guardrail, for example just lane markings, the speed of the own vehicle alone may be controlled ([0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the passing method of Sumioka by incorporating the teachings of Kim and Ohmura, such that when the NG Zone is determined and the vehicle is determining if passing is possible, the NG zone is determined in part by subtracting the vehicle width from the lane width, associating this with a score, when above a threshold score, an avoidance course is planned and such that the type of lane boundaries are distinguished between guardrails and lane lines and a safe distance is incorporated into the NG zone of Sumioka based upon the type of lane boundary. This incorporates vehicle width into the determination of nudge space, determines initial nudge space based on the difference of the lane width and vehicle width, and adjusts the nudge space based on boundary by further increasing or decreasing the safe space, all to perform path planning when above a threshold nudge space. 
The motivation to incorporate the difference of lane and vehicle width associated with a score and planning based on a threshold score is that, as acknowledged by Kim, this allows for a more reliable collision avoidance path ([0008]). The motivation to incorporate boundary type determinations and adjust driving control based on these determinations is that, as acknowledged by Ohmura, this allows for improved vehicle safety ([0013]). 

In regards to claim 2, Sumioka, as modified by Kim and Ohmura, teaches the method of claim 1, wherein the lane configuration includes at least one of a width of the lane, a type of a boundary of the lane, or a curvature of the lane. ([0059] map data may include information on the demarcation of the lane, width of the lanes, and curvature of the lanes. Demarcation is an indication of the type of boundary, for example whether the lane is next to an opposing direction lane, a road edge, etc.)

In regards to claim 4, Ohmura teaches a lane boundary with a guardrail may be given a similar safe distance requirement as other obstacles ([0066]) as well as speed control, whereas for a lane boundary without a guardrail, for example just lane markings, the speed of the own vehicle alone may be controlled ([0060]). As such, when there is not a physical barrier, such as just lane lines, the safe distance is not required.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the passing method of Sumioka, as already modified by Kim and Ohmura, by further incorporating the teachings of Ohmura, such that the type of lane boundaries are distinguished between guardrails and lane lines and a safe distance is incorporated into the NG Zone of Sumioka based upon the type of lane boundary, which results in a case in which the lane boundary is physical and the safe area is reduced and a case in which the lane boundary is not physical and the safe space is increased. 
The motivation to do so is the same as acknowledged by Ohmura in regards to claim 1 above. 

In regards to claim 5, Sumioka, as modified by Kim and Ohmura, teaches the method of claim 1, wherein the determining the nudge space by increasing or decreasing the initial nudge space based on the type of lane boundary of the lane, the curvature of the lane, and the current speed of the ADV comprises: 
determining the curvature of the lane based on the lane configuration; ([0059] the curvature of the lane curves is stored in map data, which is determining the curvature of the lane based on the lane configuration.) and 
determining the nudge space by decreasing the initial nudge space based on the curvature of the lane. ([0078] processing is adjusted based upon a determination that the lane is curved and as processing is adjusted, the safe and unsafe spaces must also be adjusted. How processing is adjusted is recited with a high level of generality but the cases in which the safe space is reduced is necessarily included in these teachings. Visibility of both the driver and sensor units [0050] is reduced when traveling around a curve, and as such, the edge postulation unit 123A can postulate a lesser number of nodes [0077], thereby reducing the safe space of the environment. This decreases the nudge space based on a curvature of the lane.)

In regards to claim 6, Sumioka, as modified by Kim and Ohmura, teaches the method of claim 1, wherein the determining the nudge space by increasing or decreasing the initial nudge space based on the type of lane boundary of the lane, the curvature of the lane, and the current speed of the ADV comprises determining the nudge space by decreasing the initial nudge space based on the current speed of the ADV. ([0107], [0112] under certain circumstances, the size of the NG Zone may be determined based upon the speed of the ego vehicle and the other vehicle, increasing with speed. This decreases the remaining space on the nodes, thereby decreasing the nudge space.)

In regards to claim 7, Sumioka, as modified by Kim and Ohmura, teaches the method of claim 6, wherein the initial nudge space is reduced linearly when the current speed is within a predetermined range. ([0107] when as the vehicle changes speed, the NG zone may be expanded by a multiple which is the vehicle speed, this is a linear relationship, thereby equally reducing the nudge space linearly. This is within a predetermined range of greater than or equal to zero. [0112] when the speed of the own vehicle is above a criterion, the NG Zone may be expanded linearly in the width direction along with the lateral velocity of the vehicle, thereby equally and linearly reducing the width of the nudge space. The case in which only one of this control is operated, nudge space is reduced linearly, for example when the lateral speed is low, but the longitudinal speed is high.)

In regards to claim 8, Sumioka, as modified by Kim and Ohmura, teaches the method of claim 6, wherein the initial nudge space is reduced by a predetermined decrement amount if the current speed of the ADV is greater than a first predetermined speed threshold. ([0112] in a case in which the lateral speed is above a criterion, the width of the NG zone is expanded based upon an equation factoring in the vehicle speed and constants. As this equation is set in advance, the expansion of the NG zone is changed by a predetermined amount, and likewise the reduction in the nudge space is also by a predetermined amount.)

In regards to claim 9, Sumioka, as modified by Kim and Ohmura, teaches the method of claim 1, further comprising determining to generate a path to nudge the obstacle, in response to the determining that the nudge space is greater than a predetermined threshold nudge space. ([0106] generated based upon the ego vehicle and an other, peripheral vehicle, [0070] which is avoided.)

In regards to claim 10, Sumioka teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: ([0062] medium stores programs for operating central processing unit and control units.)
determining lane configuration of a lane on which the ADV is driving and a current speed of the ADV; ([0125] in step S100 the environment around the host vehicle is recognized. [0066] host vehicle position recognition unit 122 recognizes host vehicle position relative to the lanes. [0059] lane information may be included in map data. [0060] vehicle speed sensor 70 determines speed of host vehicle. These units operate at least during step S100.)
determining a nudge space to maneuver around an obstacle to avoid the obstacle based on the lane configuration and the current speed, comprising (The nudge space is defined by the applicant as a definition different than what would be conventionally understood in the art, as a space by which a vehicle can navigate around an obstacle without touching the obstacle. [0106]-[0109] a node grid representing the environment and locations on the node grid in which the ego vehicle and the other vehicle will likely collide are set based upon the speed of the ego vehicle, the speed of the other vehicle, a predetermined time constant, and a margin distance in for the length direction and the speeds of both vehicles and the width of the other vehicle for the width direction. This is also adjusted based on if the vehicles share a lane or a different lane configuration. The remaining portion of the environment, in which the vehicles are considered not likely to collide is equivalent to the nudge space. Fig 3, this occurs in steps S102-S108.)
	determining the nudge space by increasing or decreasing the initial nudge space based on a curvature of the lane, and the current speed of the ADV; ([0078] processing is adjusted based upon a determination that the lane is curved and as processing is adjusted, the safe and unsafe spaces must also be adjusted. How processing is adjusted is recited with a high level of generality but the cases in which the safe space is reduced is necessarily included in these teachings. Visibility of both the driver and sensor units [0050] is reduced when traveling around a curve, and as such, the edge postulation unit 123A can postulate a lesser number of nodes [0077], thereby reducing the safe space of the environment. This decreases the nudge space based on a curvature of the lane. [0107], [0112] under certain circumstances, the size of the NG Zone may be determined based upon the speed of the ego vehicle and the other vehicle, increasing with speed. This decreases the remaining space on the nodes, thereby decreasing the nudge space.)
performing path planning to generate a path to nudge an obstacle; ([0128] in steps S114 and S116 route searches are performed, a lowest cost route is selected in S118, and a course is planned based on the lowest cost route in S122.) and 
controlling the ADV to drive autonomously according to the generated path to nudge the obstacle. ([0128] in S122 a course is planned based on a selected route and then executed.)
Sumioka does not teach: 
determining a nudge space to maneuver around an obstacle to avoid the obstacle based on a vehicle width of the ADV, comprising
determining the initial nudge space based on a lane width obtained from the lane configuration and the vehicle width of the ADV, comprising determining the initial nudge space by calculating a difference of the lane width and the vehicle width of the ADV; and
determining the nudge space by increasing or decreasing the initial nudge space based on a type of lane boundary of the lane;
performing path planning to generate a path to nudge an obstacle, in response to determining that the nudge space is greater than a predetermined threshold nudge space;
However, Kim teaches subtracting the vehicle width of the host vehicle from a lane width of a candidate area and associating this determination with a score ([0104]). This is used to determine an avoidance area from the selection of candidate areas, which are selected from potential drivable areas. Each candidate area is scored and when the largest score above a threshold, an avoidance course is planned ([0099], [0106]). 
Further, Ohmura teaches a lane boundary with a guardrail may be given a similar safe distance requirement as other obstacles ([0066]) as well as speed control, whereas for a lane boundary without a guardrail, for example just lane markings, the speed of the own vehicle alone may be controlled ([0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the passing instructions of Sumioka by incorporating the teachings of Kim and Ohmura, such that when the NG Zone is determined and the vehicle is determining if passing is possible, the NG zone is determined in part by subtracting the vehicle width from the lane width, associating this with a score, when above a threshold score, an avoidance course is planned and such that the type of lane boundaries are distinguished between guardrails and lane lines and a safe distance is incorporated into the NG zone of Sumioka based upon the type of lane boundary. This incorporates vehicle width into the determination of nudge space, determines initial nudge space based on the difference of the lane width and vehicle width, and adjusts the nudge space based on boundary by further increasing or decreasing the safe space, all to perform path planning when above a threshold nudge space. 
The motivation to incorporate the difference of lane and vehicle width associated with a score and planning based on a threshold score is that, as acknowledged by Kim, this allows for a more reliable collision avoidance path ([0008]). The motivation to incorporate boundary type determinations and adjust driving control based on these determinations is that, as acknowledged by Ohmura, this allows for improved vehicle safety ([0013]).

In regards to claim 11, Sumioka, as modified by Kim and Ohmura, teaches the operation of claim 10.
Claim 11 recites a non-transitory machine-readable medium having instructions having substantially the same features of claim 2 above, therefore claim 11 is rejected for the same reasons as claim 2. 

In regards to claim 13, Sumioka, as modified by Kim and Ohmura, teaches the operation of claim 10. 
Claim 13 recites a non-transitory machine-readable medium having instructions having substantially the same features of claim 4 above, therefore claim 13 is rejected for the same reasons as claim 4.

In regards to claim 14, Sumioka, as modified by Kim and Ohmura, teaches the operation of claim 10.
Claim 14 recites a non-transitory machine-readable medium having instructions having substantially the same features of claim 5 above, therefore claim 14 is rejected for the same reasons as claim 5.

In regards to claim 15, Sumioka, as modified by Kim and Ohmura, teaches the operation of claim 10.
Claim 15 recites a non-transitory machine-readable medium having instructions having substantially the same features of claim 6 above, therefore claim 15 is rejected for the same reasons as claim 6.

In regards to claim 16, Sumioka, as modified by Kim and Ohmura, teaches the operation of claim 15. 
Claim 16 recites a non-transitory machine-readable medium having instructions having substantially the same features of claim 7 above, therefore claim 16 is rejected for the same reasons as claim 7.

In regards to claim 17, Sumioka teaches a data processing system, comprising: (Fig 1)
a processor; ([0062] system includes processor.) and 
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including ([0062] memory stores programs.)
determining lane configuration of a lane on which the ADV is driving and a current speed of the ADV; ([0066] host vehicle position recognition unit 122 recognizes host vehicle position relative to the lanes. [0059] lane information may be included in map data. [0060] vehicle speed sensor 70 determines speed of host vehicle.)
determining a nudge space to maneuver around an obstacle to avoid the obstacle based on the lane configuration and the current speed, comprising (The nudge space is defined by the applicant as a definition different than what would be conventionally understood in the art, as a space by which a vehicle can navigate around an obstacle without touching the obstacle. [0106]-[0109] a node grid representing the environment and locations on the node grid in which the ego vehicle and the other vehicle will likely collide are set based upon the speed of the ego vehicle, the speed of the other vehicle, a predetermined time constant, and a margin distance in for the length direction and the speeds of both vehicles and the width of the other vehicle for the width direction. This is also adjusted based on if the vehicles share a lane or a different lane configuration. The remaining portion of the environment, in which the vehicles are considered not likely to collide is equivalent to the nudge space. Fig 3, this occurs in steps S102-S108.)
		determining the nudge space by increasing or decreasing the initial nudge space based on a curvature of the lane, and the current speed of the ADV; ([0078] processing is adjusted based upon a determination that the lane is curved and as processing is adjusted, the safe and unsafe spaces must also be adjusted. How processing is adjusted is recited with a high level of generality but the cases in which the safe space is reduced is necessarily included in these teachings. Visibility of both the driver and sensor units [0050] is reduced when traveling around a curve, and as such, the edge postulation unit 123A can postulate a lesser number of nodes [0077], thereby reducing the safe space of the environment. This decreases the nudge space based on a curvature of the lane. [0107], [0112] under certain circumstances, the size of the NG Zone may be determined based upon the speed of the ego vehicle and the other vehicle, increasing with speed. This decreases the remaining space on the nodes, thereby decreasing the nudge space.)
performing path planning to generate a path to nudge an obstacle; ([0128] route searches are performed, a lowest cost route is selected, and a course is planned based on the lowest cost route.) and 
controlling the ADV to drive autonomously according to the generated path to nudge the obstacle. ([0128] a course is planned based on a selected route and then executed.)
Sumioka does not teach: 
determining a nudge space to maneuver around an obstacle to avoid the obstacle based on a vehicle width of the ADV, comprising
determining an initial nudge space based on a lane width obtained from the lane configuration and the vehicle width of the ADV, comprising determining an initial nudge space by calculating a difference of the lane width and the vehicle width of the ADV; and
	determining the nudge space by increasing or decreasing the initial nudge space based on a type of a lane boundary of the lane;
performing path planning to generate a path to nudge an obstacle, in response to determining that the nudge space is greater than a predetermined threshold nudge space;
However, Kim teaches subtracting the vehicle width of the host vehicle from a lane width of a candidate area and associating this determination with a score ([0104]). This is used to determine an avoidance area from the selection of candidate areas, which are selected from potential drivable areas. Each candidate area is scored and when the largest score above a threshold, an avoidance course is planned ([0099], [0106]). 
Further, Ohmura teaches a lane boundary with a guardrail may be given a similar safe distance requirement as other obstacles ([0066]) as well as speed control, whereas for a lane boundary without a guardrail, for example just lane markings, the speed of the own vehicle alone may be controlled ([0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the passing system of Sumioka by incorporating the teachings of Kim and Ohmura, such that when the NG Zone is determined and the vehicle is determining if passing is possible, the NG zone is determined in part by subtracting the vehicle width from the lane width, associating this with a score, when above a threshold score, an avoidance course is planned and such that the type of lane boundaries are distinguished between guardrails and lane lines and a safe distance is incorporated into the NG zone of Sumioka based upon the type of lane boundary. This incorporates vehicle width into the determination of nudge space, determines initial nudge space based on the difference of the lane width and vehicle width, and adjusts the nudge space based on boundary by further increasing or decreasing the safe space, all to perform path planning when above a threshold nudge space. 
The motivation to incorporate the difference of lane and vehicle width associated with a score and planning based on a threshold score is that, as acknowledged by Kim, this allows for a more reliable collision avoidance path ([0008]). The motivation to incorporate boundary type determinations and adjust driving control based on these determinations is that, as acknowledged by Ohmura, this allows for improved vehicle safety ([0013]).

In regards to claim 18, Sumioka, as modified by Kim and Ohmura, teaches the system of claim 17. 
Claim 18 recites a system having substantially the same features of claim 2 above, therefore claim 18 is rejected for the same reasons as claim 2. 

In regards to claim 20, Sumioka, as modified by Kim and Ohmura, teaches the system of claim 16. 
Claim 20 recites a system having substantially the same features of claim 4 above, therefore claim 20 is rejected for the same reasons as claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagae et al. (US 20180105152) teaches determining a safe area to pass around an obstacle based at least upon the lane characteristics, the speed, and width of the vehicle. 
NPL Cottingham, How to Overtake Safely, 2014, teaches conventional overtaking procedure, emphasizing the importance of the width of the own vehicle when overtaking and assessing lane curvature and boundaries for a left hand drive system.  
Hayee et al. (US 20190186948) teaches determining a lateral buffer distance by subtracting half the vehicle width from half the lane width. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661